CASANUEVA, Judge.
The State appeals the dismissal of an information filed against Kipp Karson Kelly charging him with possession of a controlled substance. The trial court dismissed the information based on its finding that section . 893.13, Florida Statutes (2011), was unconstitutional pursuant to Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011), rev’d, 691 F.3d 1348 (11th Cir.2012). Because the Florida Supreme Court upheld the constitutionality of section 893.13 in State v. Adkins, 96 So.3d 412 (Fla.2012), we reverse the order of dismissal and remand with instructions that the trial court reinstate the charges against Mr. Kelly.
WHATLEY and CRENSHAW, JJ., Concur.